      Case 2:19-cv-00167-PBT Document 44 Filed 02/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEURO AND CARDIAC                                       )
TECHNOLOGIES, LLC                                       )
                                                        )
       Plaintiff,                                       )
                                                        )
       V.                                               )   Civil Action No. 2:19cv-00167-PBT
                                                        )
NEURONETICS, INC.                                       )
                                                        )
       Defendant                                        )


                        ORDER OF DISMISSAL WITH PREJUDICE

       Before the Court is Plaintiff Neuro and Cardiac Technologies, LLC and Defendant

Neuronetics, Inc. 's Joint Motion for Stipulation of Dismissal. The Court having considered the

same, is of the opinion this matter should be dismissed with prejudice because Neuronetics does

not infringe U.S. Patent No. 6,366,814 with each party bearing their own costs and attorney fees .

       IT IS THEREFORE ORDERED that the parties Joint Motion for Stipulated Dismissal is

granted, all claims in this matter are dismissed with prejudice, each party shall bear its own costs

and attorneys' fees, and Neuro and Cardiac Technologies, LLC shall not appeal the judgment

and/or the Court's claim construction per the parties stipulation.
                    .   -sv
SO ORDERED this.d1:._day of        Fell.;. ·.,( .
                                                     2020

~           ~~
                                   '1    '· t   ·,


Honorable Petrese B. Tucker



            £~1'0 FEB 21f 2.0'l.0




                                                       3
